08/31/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0019

                                          DA 20-0019
                                       _________________

 KRISTINE DAVENPORT,

            Plaintiff and Appellant,

      v.

                                                                    ORDER
 COUNTY OF LINCOLN, a political
 subdivision of the State of Montana;
 SHERIFF OF THE COUNTY OF LINCOLN,
 State of Montana; and ROBY BOWE,

            Defendants and Appellees.

                                       _________________
       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure. After reviewing the Appellant’s Reply Brief filed on August
31, 2020, this Court has determined that the brief does not comply with the following Rule
and must be resubmitted.
       M. R. App. P. 11(4)(a) states that reply briefs shall not exceed 5,000 words. Despite
certifying her compliance with the Rule, Appellant has not complied with the word limit.
First, Appellant improperly has inserted hyphens between words in almost every sentence
contained in the brief. These hyphens serve to circumvent a word processing program’s
word count function, artificially reducing the brief’s word count to 5,000 or fewer words.
Second, Appellant attached four exhibits, totaling ten pages, to her reply brief. These
exhibits are merely extensions of Appellant’s arguments, and further serve to extend the
length of her brief well past 5,000 words.
       IT IS THEREFORE ORDERED that the signed original and nine copies of the
referenced brief be returned for revisions necessary to comply with the specified Rule.
       IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
of this Court and that one copy of the revised brief be served on each counsel of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those necessary to comply with this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant’s brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to provide a true copy of this Order to Appellant
and to all counsel upon whom the brief was served.




                                                                                   Electronically signed by:
                                                                                          Beth Baker
                                                                              Justice, Montana Supreme Court
                                                                                       August 31 2020